ACCEPTED
                                                                                01-14-00872-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                           5/19/2015 4:36:15 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK


            CASE NO. 01-14-00872-CV

                IN THE FIRST COURT OF APPEALS
            _______________________________________

                  CALHOUN/HOLIDAY PLACE, INC., et al

                                      V.

                    WELLS FARGO BANK, N.A.
            _______________________________________

         On appeal from the 55th Judicial District Court of
           Harris County, Texas Cause No. 2011-56876
          _______________________________________

     APPELLEE’S FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME


TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellee, Wells Fargo Bank, N.A., requests a 30–day extension to file

its brief, and for good cause, would show as follows:

1.    Appellee’s brief is due on May 22, 2015.

2.    This is Appellee’s first request for an extension of time.

3.    Appellee requests a 30–day extension to file its brief so that the

undersigned can adequately prepare the same.

4.    The undersigned has not had sufficient time to prepare Appellee’s

brief due to the demands of his docket, which include:



                                       1
 Filing a reply brief on the merits with the Texas Supreme Court
  on April 9, 2015, in the case–styled and numbered, In re O.E.
  Investments, Ltd., Case No. 14–0375.

 Attending mediation on April 13, 2015.

 Filing a petition for review on April 14, 2015 in the case–styled
  and numbered Pedernal Energy, LLC v. Bruington
  Engineering, LLC, Case No. 15–0123.

 Preparing for and attending a pretrial conference on April 27,
  2015, which included the filing of several motions on April 23,
  2015.

 Attending mediation on April 29, 2015.

 Presenting a CLE presentation on April 30, 2015.

 Filing a reply brief on May 4, 2015 in the case–styled and
  numbered, Approximately $31,421 v. State of Texas, Case No.
  14–14–00385–CV.

 Filing a petition for review on May 6, 2015 in the case–styled
  and numbered, McLean v. Livingston, Case No. 15–0100.

 Filing a petition for review on May 8, 2015 in the case–styled
  and numbered, Ex parte Crittenden, Case No. 15–0184.

 Filing a petition for writ of mandamus on May 11, 2015 in the
  case–styled and numbered, In re Pfeil, Case No. 01–15–00433–
  CV.

 Preparing for and presenting oral argument on May 12, 2015 in
  the Approximately $31,421 v. State of Texas matter referenced
  above.

 Preparing for and presenting a CLE presentation in Lubbock on
  May 20, 2015.


                            2
5.    Thus, additional time is needed for the undersigned to prepare and

file Appellee’s brief.

6.    Under Tex. R. App. P. 10.3, the undersigned conferred with counsel

for Appellants, and counsel is unopposed to this motion.

      FOR THESE REASONS, Appellee prays that the Court grant this

motion for extension of time and extend the deadline for filing Appellee’s

brief to June 22, 2015.

                                  Respectfully submitted,

                                  LEYH, PAYNE & MALLIA, PLLC

                                  By: /s/ Sean M. Reagan
                                        Sean Michael Reagan
                                        sreagan@lpmfirm.com
                                        Texas Bar No. 24046689
                                        9545 Katy Freeway, Suite 200
                                        Houston, Texas 77024
                                        Telephone: 713-785-0881
                                        Facsimile: 713-784-0884

                                  ATTORNEY FOR APPELLEE




                                     3
                          Certificate of Service

      I certify that a true and correct copy of this document has been served
to all interested parties of record on this the 19th day of May 2015 as
follows:

H. Miles Cohen                                 Via Email
Crain, Caton & James, P.C.
1401 McKinney, Suite 1700
Houston, Texas 77010



                                               /s/ Sean M. Reagan
                                               Sean M. Reagan




                                     4